Exhibit 10.30

 

Employee Name:

 

FORM OF

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
                             by and between                              (the
“Executive”) and PharmAthene, Inc., a Delaware corporation (the “Company”).

 

W I T N E SS E T H:

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to accept employment with the Company subject to the terms and conditions herein
agreed upon:

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto hereby agree as
follows:

 

1.                                      Employment; Term.  The Company hereby
agrees to employ the Executive and the Executive hereby accepts employment with
the Company upon the terms and conditions hereinafter set forth for the period
commencing on                              (the “Effective Date”) and ending on
the first anniversary of such date.  The term of this Agreement shall be
automatically extended for an additional year on each anniversary of the date
hereof unless written notice of non-extension is provided by either party to the
other party at least 90 days prior to such anniversary.  The period of the
Executive’s employment under this Agreement, as it may be terminated or extended
from time to time as provided herein is referred to as the “Employment Period.”

 

2.                                      Position and Duties.

 

a.              Position and Duties Generally.  The Executive shall be employed
by the Company in the position of                                and shall
faithfully render such executive, managerial, administrative and other services
as are customarily associated with and incident to such position and as the
Company may from time to time reasonably require consistent with such position. 
The Executive shall report to                           .

 

b.              Other Positions.  The Executive shall hold such other positions
and executive offices with the Company and/or of any of the Company’s
subsidiaries or affiliates as may from time to time be authorized by the Board. 
The Executive shall not be entitled to any compensation other than the
compensation provided for herein for serving during the Employment Period in any
other office or position of the Company or any of its subsidiaries or
affiliates, unless the Compensation Committee specifically approves such
additional compensation.

 

c.               Devotion to Employment.  Except for vacation time taken in
accordance with the Company’s vacation policy in effect from time to time and in
accordance with the terms of this Agreement and for absences due to temporary
illness, the Executive shall be a full-time employee of the Company and shall
devote full time, attention and efforts during the Employment Period to the
business of the Company and the duties required of him in his position.  During
the Employment Period, the Executive shall not be engaged in any other business
activity which, in the reasonable judgment of the Board or its designee,
conflicts with the duties of the Executive hereunder, whether or not such
activity is pursued for gain, profit or other pecuniary advantage.

 

--------------------------------------------------------------------------------


 

Employee Name:

 

3.                                      Compensation; Reimbursement.

 

a.              Base Salary.  For the Executive’s services, the Company shall
pay to the Executive an annual base salary of not less than $                   
  per annum, payable in equal periodic installments according to the Company’s
customary payroll practices, but no less frequently than monthly.  The
Executive’s base salary shall be subject to review annually by the Compensation
Committee and shall be subject to increase at the option and sole discretion of
the Compensation Committee.

 

b.              Bonus.  The Executive shall be eligible to receive at the sole
discretion of the Compensation Committee, an annual cash bonus of up to an
additional       % of the Executive’s base salary.  In addition, the Executive
may be eligible for additional bonuses at the option and sole discretion of the
Compensation Committee based upon based upon the achievement of certain
pre-determined performance milestones.

 

c.               Benefits Generally.

 

i.                 In addition to the salary and cash bonus described above, the
Executive shall be entitled during the Employment Period to participate in such
employee benefit plans and programs of the Company, and shall be entitled to
such other fringe benefits, as are from time to time made available by the
Company generally to employees of the level, position, tenure, salary, age,
health and other qualifications of the Executive including, without limitation,
medical, dental and vision insurance coverage for the Executive and the
Executive’s dependents, disability, death benefit and life insurance and pension
plans.

 

ii.            Without limiting the generality of the foregoing, the Executive
shall be eligible for such awards, if any, including stock and stock options
under the Company’s 2007 Long-Term Incentive Plan or such other plan as the
Company may from time to time put into effect as shall be granted to the
Executive by the Compensation Committee or other appropriate designee of the
Board acting in its sole discretion.

 

iii.         The Executive acknowledges and agrees that the Company does not
guarantee the adoption or continuance of any particular employee benefit plan
and participation by the Executive in any such plan or program shall be subject
to the rules and regulations applicable thereto.

 

d.              Vacation.  The Executive shall be entitled to               
days of vacation in each calendar year.

 

--------------------------------------------------------------------------------


 

Employee Name:

 

e.               Expenses.  The Company shall reimburse the Executive in
accordance with the practices in effect from time to time for other officers or
staff personnel of the Company for all reasonable and necessary business and
travel expenses and other disbursements incurred by the Executive for or on
behalf of the Company in the performance of the Executive’s duties hereunder,
upon presentation by the Executive to the Company of appropriate supporting
documentation.

 

f.                Perquisites.  The Executive shall be entitled to those
perquisites as the Company shall make available from time to time to other
executive officers of the Company, which shall include, without limitation, the
costs associated with the use of an automobile in an amount not to exceed $1,000
per month and the costs for Executive’s use of a cellular telephone and personal
digital assistant to the extent such equipment is used for business purposes.

 

4.                                      Death; Disability.  In the event that
the Executive dies or is incapacitated or disabled by accident, sickness or
otherwise, so as to render the Executive mentally or physically incapable of
performing the services required to be performed by the Executive under this
Agreement for a period that would entitle the Executive to qualify for long-term
disability benefits under the Company’s then-current long-term disability
insurance program or, in the absence of such a program, for a period of 120
consecutive days or longer (such condition being herein referred to as a
“Disability”) then (i) in the case of the Executive’s death, the Executive’s
employment shall be deemed to terminate on the date of the Executive’s death and
(ii) in the case of a Disability, the Company, at its option, may terminate the
employment of the Executive under this Agreement immediately upon giving the
Executive notice to that effect.  The determination to terminate the Executive
in the event of a Disability shall be made by the Board or the Board’s
designee.  In the case of a Disability, until the Company shall have terminated
the Executive’s employment hereunder in accordance with the foregoing, the
Executive shall be entitled to receive compensation provided for herein
notwithstanding any such physical or mental disability.

 

5.                                      Termination For Cause.  The Company may
terminate the employment of the Executive hereunder at any time during the
Employment Period for “cause” (such termination being herein referred to as a
“Termination for Cause”) by giving the Executive notice of such termination,
which termination shall be effective on the date of such notice or such later
date as may be specified by the Company.  For purposes of this Agreement,
“Cause” means (i) the Executive’s willful and substantial misconduct that is
materially injurious to the Company and is either repeated after written notice
from the Company specifying the misconduct or is continuing and not corrected
within 20 days after written notice form the Company specifying the misconduct,
(ii) the Executive’s repeated neglect of duties or failure to act which can
reasonably be expected to affect materially and adversely the business or
affairs of the Company after written notice from the Company specifying the
neglect or failure to act, (iii) the Executive’s material breach of any of the
agreements contained in Sections 11, 12, 13 or 14 hereof or of any of the
Company’s policies, (iv) the commission by the Executive of any material
fraudulent act with respect to the business and affairs of the Company, (v) the
Executive’s conviction of (or plea of nolo contendere to) a crime constituting a
felony, (vi) demonstrable gross

 

--------------------------------------------------------------------------------


 

Employee Name:

 

negligence, or (vii) habitual insobriety or use of illegal drugs by the
Executive while performing the Executive’s duties under this Agreement which
adversely affects the Executives performance of the Executive’s duties under
this Agreement.

 

6.                                      Termination Without Cause. The Company
may terminate the employment of the Executive hereunder at any time without
“cause” or fail to extend this Agreement pursuant to the terms hereof (such
termination being herein referred to as “Termination Without Cause”) by giving
the Executive notice of such termination, upon the giving of which such
termination shall take effect not later than 30 days from the date such notice
is given.

 

7.                                      Voluntary Termination by Executive. Any
termination of the employment of the Executive by the Executive otherwise than
as a result of death or Disability or for Good Reason (as defined below) (such
termination being herein referred to as “Voluntary Termination”).  A Voluntary
Termination will be deemed to be effective immediately upon such termination.

 

8.                                      Termination by Executive for Good
Reason.  Any termination of the employment of the Executive by the Executive for
Good Reason which shall be deemed to be equivalent to a Termination without
Cause.  For purposes of this Agreement “Good Reason” means (i) any material
breach by the Company of any of its obligations under this Agreement, (ii) any
material reduction in the Executive’s duties, authority or responsibilities
without the Executive’s consent, (iii) any assignment to the Executive of duties
or responsibilities materially inconsistent with the Executive’s position and
duties contained in this Agreement without the Executive’s consent, (iv) a
relocation of the Company’s principal executive offices or the Company
determination to require the Executive to be based anywhere other than within 25
miles of the location at which the Executive on the date hereof performs the
Executive’s duties; (v) the taking of any action by the Company which would
deprive the Executive of any material benefit plan (including, without
limitation, any medical, dental, disability or life insurance); or (vi) the
failure by the Company to obtain the specific assumption of this Agreement by
any successor or assignee of the Company or any person acquiring substantially
all of the Company’s assets; provided, however, that the Executive may not
terminate the Employment Period for Good Reason unless the Executive first
provides the Company with written notice specifying the Good Reason and
providing the Company with 20 days in which to remedy the stated reason.

 

9.                                      Effect of Termination of Employment.

 

a.              Voluntary Termination; Termination For Cause. Upon the
termination of the Executive’s employment as a result of the Executive’s
Voluntary Termination or a Termination For Cause, the Executive shall not have
any further rights or claims against the Company under this Agreement except the
right to receive (i) the unpaid portion of the base salary provided for in
Section 3(a) hereof, computed on a pro rata basis to the date of termination,
(ii) payment of the Executive’s accrued but unpaid amounts and extension of
applicable benefits in accordance with the terms of any incentive compensation,
retirement, employee welfare or other employee benefit plans or programs of the
Company in which the Executive is then participating in accordance with the
terms of such plans or programs, and (iii) reimbursement for any

 

--------------------------------------------------------------------------------


 

Employee Name:

 

expenses for which the Executive shall not have theretofore been reimbursed as
provided in Section 3 hereof.

 

b.              Termination Without Cause; Termination for Good Reason. Upon the
termination of the Executive’s employment as a result of a Termination Without
Cause or for Good Reason, the Executive shall not have any further rights or
claims against the Company under this Agreement except the right to receive
(i) the payments and other rights provided for in Section 9(a) hereof and
(ii) severance payments in the form of a continuation of the Executive’s base
salary as in effect immediately prior to such termination for a  period of
[       months] following the effective date of such termination.  To the extent
that severance payments shall be payable under this Agreement such payments
shall be in consideration for and only after the Executive executes a General
Release containing terms reasonably satisfactory to the Company.

 

c.               Death and Disability. Upon the termination of the Executive’s
employment as a result of death or Disability, neither the Executive nor the
Executive’s beneficiaries or estate shall have any further rights or claims
against the Company under this Agreement except the right to receive the
payments and other rights provided for in Section 9(a) hereof.

 

d.              Forfeiture of Rights. In the event that, subsequent to
termination of employment hereunder, the Executive (i) breaches any of the
provisions of Sections 11, 12, 13 or 14 hereof or (ii) makes or facilitates the
making of any adverse public statements or disclosures with respect to the
business or securities of the Company, all payments and benefits to which the
Executive may otherwise have been entitled shall immediately terminate and be
forfeited, and any portion of such amounts as may have been paid to the
Executive shall forthwith be returned to the Company.

 

10.                               Disclosure of Confidential Information. The
Executive shall not, directly or indirectly, at any time during or after the
Employment Period, disclose to any person, firm, corporation or other business
entity, except as required by law, or use for any purpose except in the good
faith performance of the Executive’s duties to the Company, any Confidential
Information (as herein defined).  For purposes of this Agreement, “Confidential
Information” means all trade secrets and other non-public information of a
business, financial , marketing, technical or other nature pertaining to the
Company or any subsidiary, including information of others that the Company or
any subsidiary has agreed to keep confidential; provided, however, that
Confidential Information shall not include any information that has entered or
enters the public domain (other than through breach of the Executive’s
obligations under this Agreement) or which the Executive is required to disclose
by law or legal process.  Upon the Company’s request at any time, the Executive
shall immediately deliver to the Company all materials in the Executive’s
possession which contain Confidential Information.

 

--------------------------------------------------------------------------------


 

Employee Name:

 

11.                               Restrictive Covenant.

 

a.              Term of Restrictive Covenant.  The Executive hereby acknowledges
and recognizes that, during the Employment Period, the Executive shall be privy
to trade secrets and Confidential Information critical to the Company’s business
and the Executive further acknowledges and recognizes that the Company would
find it extremely difficult or impossible to replace the Executive and,
accordingly, the Executive agrees that, in consideration of the benefits to be
received by the Executive hereunder, the Executive shall not, from and after the
date hereof, throughout the Employment Period, and for a period of 12 months
following the termination of the Employment Period (i) directly or indirectly
engage in the development, production, marketing or sale of products that
compete (or, upon commercialization, would compete) with products of the Company
being developed (so long as such development has not been abandoned), marketed
or sold at the time of the  termination of the Employment Period (such business
or activity being herein referred to as a “Competing Business”) whether such
engagement shall be as an officer, director, owner, employee, partner, affiliate
or other participant in any Competing Business, (ii) assist others in engaging
in any Competing Business in the manner described in the foregoing clause (i),
or (iii) induce other employees of the Company or any subsidiary thereof to
terminate their employment with the Company or any subsidiary thereof or engage
in any Competing Business or hire any employees of the Company or any subsidiary
unless such persons have not been employees of the Company for at least 12
months.

 

b.              Sufficient Consideration.  The Executive understands that the
foregoing restrictions may limit the ability of the Executive to earn a
livelihood in a business similar to the business of the Company, but
nevertheless believes that the Executive has received and shall receive
sufficient consideration and other benefits, as an employee of the Company and
as otherwise provided hereunder, to justify such restrictions which, in any
event (given the education, skills and ability of the Executive), the Executive
believes would not prevent the Executive from earning a living.

 

12.                               Non-Disparagement.  The Executive shall not
engage in conduct, through word, act, gesture or other means, or disclose any
information to the public or any third party which (i) directly or indirectly
discredits or disparages in whole or in part the company, its subsidiaries,
divisions, affiliates and/or successors as well as the products and the
respective officers, directors, stockholders and employees of each of them;
(ii) is detrimental to the reputation, character or standing of these entities,
their products or any of their respective officers, directors, stockholders
and/or employees; or (iii) which generally reflects  negatively on the
management decisions, strategy or decision-making of these entities.

 

13.                               Company Right to Inventions. The Executive
shall promptly disclose, grant and assign to the Company, for its sole use and
benefit, any and all inventions, improvements, technical information and
suggestions relating in any way to the business of the Company which the
Executive may develop or acquire during the Employment Period (whether or not
during usual working hours), together with all patent applications, letters
patent, copyrights and reissues thereof that may at any time be granted for or
upon any such invention, improvement or technical information. In connection
therewith: (i) the

 

--------------------------------------------------------------------------------


 

Employee Name:

 

Executive shall, without charge, but at the expense of the Company, promptly at
all times hereafter execute and deliver such applications, assignments,
descriptions and other instruments as may be necessary or proper in the opinion
of the Company to vest title to any such inventions, improvements, technical
information, patent applications, patents, copyrights or reissues thereof in the
Company and to enable it to obtain and maintain the entire right and title
thereto throughout the world, and (ii) the Executive shall render to the
Company, at its expense (including a reasonable payment for the time involved in
case the Executive is not then in its employ), all such assistance as it may
require in the prosecution of applications for said patents, copyrights or
reissues thereof, in the prosecution or defense of interferences which may be
declared involving any said applications, patents or copyrights and in any
litigation in which the Company may be involved relating to any such patents,
inventions, improvements or technical information.

 

14.                               Enforcement. It is the desire and intent of
the parties hereto that the provisions of this Agreement be enforceable to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, to the extent that a
restriction contained in this Agreement is more restrictive than permitted by
the laws of any jurisdiction where this Agreement may be subject to review and
interpretation, the terms of such restriction, for the purpose only of the
operation of such restriction in such jurisdiction, shall be the maximum
restriction allowed by the laws of such jurisdiction and such restriction shall
be deemed to have been revised accordingly herein.

 

15.                               Remedies; Survival.

 

a.              Injunctive Relief.  The Executive acknowledges and understands
that the provisions of the covenants contained in Sections 11, 12, 13 and 14
hereof, the violation of which cannot be accurately compensated for in damages
by an action at law, are of crucial importance to the Company, and that the
breach or threatened breach of the provisions of this Agreement would cause the
Company irreparable harm. In the event of a breach or threatened breach by the
Executive of the provisions of Sections 11, 12, 13 or 14 hereof, the Company
shall be entitled to an injunction restraining the Executive from such breach.
Nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies available for any breach or threatened breach of
this Agreement.

 

b.              Survival.  Notwithstanding anything contained in this Agreement
to the contrary, the provisions of the Sections 3, 9, and 11 through 17 hereof
shall survive the expiration or earlier termination of this Agreement until, by
their terms, such provisions are no longer operative.

 

16.                               Notices. Notices and other communications
hereunder shall be in writing and shall be delivered personally or sent by air
courier or first class certified or registered mail, return receipt requested
and postage prepaid, addressed as follows:

 

if to the Company:

 

PharmAthene, Inc.

One Park Place, Suite 450

Annapolis, Maryland  21401

 

--------------------------------------------------------------------------------


 

Employee Name:

 

with a copy to:

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, New Jersey 07102

Attention:  Jeffrey Baumel, Esq.

 

if to the Executive to:

 

with a copy to :

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of delivery, if personally delivered; on the business day after the date
when sent, if sent by air courier; and on the third business day after the date
when sent, if sent by mail, in each case addressed to such party as provided in
this Section 16 or in accordance with the latest unrevoked direction from such
party.

 

18.                                           Binding Agreement; Benefit. The
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of, the respective heirs, legal representatives and successors of the
parties hereto.

 

19.                                           Governing Law; Jurisdiction. This
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Maryland applicable to contract made and to be
performed therein.  Any action to enforce any of the provisions of this
Agreement shall be brought in a court of the State of Maryland or in Federal
court located within that State.  The parties consent to the jurisdiction of
such courts and to the service of process in any manner provided by Maryland
law.  Each party irrevocably waives any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in such court and any claim that such suit, action or proceeding brought in such
court has been brought in an inconvenient forum and agrees that service of
process in accordance with the foregoing shall be deemed in every respect
effective and valid personal service of process upon such party.

 

--------------------------------------------------------------------------------


 

Employee Name:

 

20.                                           Waiver of Breach. The waiver by
either party of a breach of any provision of this Agreement by the other party
must be in writing and shall not operate or be construed as a waiver of any
subsequent breach by such other party.

 

21.                                           Entire Agreement; Amendments. This
Agreement contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements or understandings
among the parties with respect thereof. This Agreement may be amended only by an
agreement in writing signed by the parties hereto.

 

22.                                           Headings. The section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

23.                                           Severability. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

24.                                           409A Compliance.  The intent of
the Executive and the Company is that the severance and other benefits payable
to the Executive under this Agreement not be deemed “deferred compensation”
under, and shall otherwise comply with, Section 409A of the Internal Revenue
Code of 1986, as amended.  The Executive and the Company agree to use reasonable
best efforts to amend the terms of this Agreement from time to time as may be
necessary to avoid the imposition of liability under Section 409A of the Code in
any manner that does not materially alter the substantive rights and obligations
of the parties hereunder.

 

25.                                           Executive’s Acknowledgement.  The
Executive acknowledges (a) that the Executive has had the opportunity to consult
with independent counsel of his own choice concerning this Agreement and
(b) that the Executive has read and understands the Agreement, is fully aware of
its legal effect and has entered into it freely based on the Executive’s own
judgment.

 

26.                                           Assignment. This Agreement is
personal in its nature and the parties hereto shall not, without the consent of
the other, assign or transfer this Agreement or any rights or obligations
hereunder; provided, that the provisions hereof shall inure to the benefit of,
and be binding upon, each successor of the Company, whether by merger,
consolidation, transfer of all or substantially all of its assets or otherwise.

 

27.                                           Counterparts.  This Agreement may
be executed in two or more counterparts, each of which shall for all purposes
constitute one agreement which is binding on all of the parties hereto.

 

--------------------------------------------------------------------------------


 

Employee Name:

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

PHARMATHENE, INC.

 

 

 

 

 

By

 

 

Name: David P. Wright

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------